Abatement Order filed November 25, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00828-CR
                                ____________

                DESERGIO GETERUS PARRISH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1421465


                           ABATEMENT ORDER
      Appellant is not represented by counsel on appeal. This court is unaware
whether appellant is entitled to appointment of counsel and to proceed without the
payment of costs. Accordingly, we enter the following order.

      We ORDER the judge of the 338th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel and a free record. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. Those records shall be
filed with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                       PER CURIAM